DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-13 and 16-21 are rejected under 35 U.S.C. 102(a1) as being anticipated by Srivastava et al. (US Publication 20160317029).
Regarding claim 1, Srivastava discloses an imaging method [0002] comprising acquiring an image data set of an object with an interferometric imaging system (figures 1&2), wherein the image data set comprises image data from a location of the object at a first time and at a second time [0012], determining a first depth profile from the image data from the location at the first time and a second depth profile from the image data of the location at the second time [0012] and [0029], determining a change with respect to depth between the first depth profile and the second depth profile [0012], identifying depths of the object at which the change between the first depth profile and the second depth profile is at a local maxima or minima [0030], and determining a property, or identifying a location, of at least one dynamic particle (blood cells) in the object based on the change between the first depth profile and the second depth profile [0029-0030], wherein the identified depths correspond to locations of dynamic particles [0030].
Regarding claim 2, Srivastava further discloses the step of generating an image of the object based on the at least one determined dynamic particle property, and displaying the image [0030].
Regarding claim 3, Srivastava further discloses that wherein the first depth profile or the second depth profile is in the complex domain [0029].
Regarding claim 4, Srivastava further discloses that wherein a light source of the interferometric imaging system is a low coherence light source [0027].
Regarding claim 5, Srivastava further discloses that wherein the change is a difference between the first depth profile and the second depth profile, or an absolute value of the difference [0012].
Regarding claims 10 and 11, Srivastava further discloses the steps of determining a first derivative (calculating signal differences at different times is a derivative; [0012]) of the change between the first depth profile and the second depth profile, and identifying depths of the object at which the first derivative is zero, wherein the identified depths at which the first derivative is zero correspond to locations of dynamic particles, and determining a first derivative of the change between the first depth profile and the second depth profile, and identifying depths of the object at which the first derivative is not zero, wherein the property of the at least one dynamic particle is based on a number of identified depths at which the first derivative is not zero (figure 6: “vessel feature” solid line: non-zero derivative, and white area: zero derivative).
Regarding claim 12, Srivastava further discloses the step of applying a threshold to the first depth profile and/or the second depth profile prior to determining the change between the first depth profile and the second depth profile [0105].
Regarding claim 13, Srivastava further discloses the step of applying a threshold to the change between the first depth profile and the second depth profile prior to generating the image (figure 8; [0032] and [0036]).
Regarding claim 16, Srivastava further discloses that wherein the image data set is 3D optical coherence tomography data [0002].
Regarding claim 17, Srivastava further discloses that wherein the object is a human eye [0012].
Regarding claim 18, Srivastava further discloses that wherein the determined property is a dynamic particle density ([0034]: “capillary network volume vs. static tissue volume”), and the dynamic particle density is determined as the total number of identified locations of dynamic particles over a predefined depth within a region of interest.
Regarding claims 19 and 20, Srivastava further discloses that wherein the determined property is a size of the at least one dynamic particle, and wherein the size is proportional to a width of the local maxima or minima peak of the change between the first depth profile and the second depth profile, or to a distance between depths at which a first derivative of the change between the first depth profile and the second depth profile is zero, and further comprising determining a dynamic particle size distribution based on the determined sizes ([0034]: “vessel diameter”).
Regarding claim 21, Srivastava further discloses the step of determining a power spectrum of a first derivative of the change between the first depth profile and the second depth profile (figure 7; [0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US Publication 20160317029), as applied to claim 1.
Regarding claims 6-8, Srivastava discloses all the claimed limitations except that the change is a ratio between the first depth profile and the second depth profile, or an absolute value of the ratio, the change is a correlation or decorrelation between the first depth profile and the second depth profile= and the change is a standard deviation or variance between the first depth profile and the second depth profiles.  However, calculating a ratio, a correlation or decorrelation and a standard deviation are well-known by ordinary skill in the art to compare depth profiles.  Therefore, it would have been obvious to one of ordinary skill in the art to implement these calculating techniques for the purpose of comparing depth profiles.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US Publication 2016/0317029), as applied to claims 12 and 13, in view of Sakagawa (US Publication 2016/0317018)
Regarding claims 14 and 15, Srivastava further discloses that wherein the threshold determined from a histogram or a cumulative histogram of an intensity of the first depth profile or the second depth profile, or is proportional to a frame size and/or sample size of the image data (figure 7; [0036]).  Srivastava does not disclose that the threshold is proportional to a noise floor of the interferometric imaging system.  Within the same field of endeavor, Sakagawa discloses the teaching that that the threshold is proportional to a noise floor of the interferometric imaging system [0080].  Therefore, it would have been obvious to one of ordinary skill in the art to implement the teaching of Sakagawa for application-specific purpose.

Response to Arguments
Applicant's arguments filed on 09/08/22 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicants argues that Srivastava [0030] merely describes identifying changes between two images according to traditional OCT-A techniques using boundary layers of the retina, i.e., determining a traditional OCT-A signal. Therefore, any processing over data including depth information would be limited to that in the known techniques, and subsequent analysis following those techniques would be performed on the resulting en face OCT-A images. Moreover, none of that processing relates to identifying maxima and minima of a change between two depth profiles.  The Examiner respectfully disagrees.  The current application describes little description about the local minima or maxima.  Only paragraph [0049] briefly describes the local maxima and minima as peaks of the dynamic speckle property signal.  Srivastava [0030] discloses that various number of OCT angiography techniques including speckle variance can be applied to the complex OCT data set to examine the motion contrast.  The result of this analysis can provide an image containing the volumetric definition of the location of the blood vessels as hyperintense signals.  Therefore, Srivastava stills read on claim 1 under the broadest reasonable interpretations.

Other Information/Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached at 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK DINH/
Primary Examiner, Art Unit 2872
9/09/22